DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments/amendments filed Oct. 29, 2021 have been fully considered but are moot in view of new ground(s) of rejection. Claim 18 had been canceled.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Schubert (2012/0212332) and Krieter (2011/0292869).
	Regarding claim 1, Ametsitsi discloses a power distribution box system with network communication capabilities (one of PLC outlet hubs shown in Fig.1, 2 and 5, please refer to the whole reference for detailed), the power distribution box system comprising: a first power distribution box (one of PLC outlet hubs (100) shown in Fig.1, 2 and 5) including: a housing (housing of the one of PLC outlet hub shown in Fig.5); a power input (AC power input of the one of PLC outlet hub from AC power line 112 in Fig.2) operable to receive power from an external power source (power source connected to the AC power line 112 in Fig.2), and an alternating current (AC) output receptacle (120 in Fig.3 and 5) electrically coupled to the power input, a power line adapter (116 in Fig.1 and 2) electrically connected to the power input, the power line adapter operable to connect to an external communication network (external communication network including 168, 172 and/or 182-186), wherein the power line adapter is external to the housing (116 is external to the housing of the PLC outlet hub); a communications module (at least 130, 134 and 142 in Fig.3) at least partially located within the housing and configured to communicatively connect to an external device (168, 172 and/or 182-186); and a second power distribution box (another one of PLC outlet hubs (100) in Fig.1, 2 and 5). 
Note: Ametsitsi discloses the communications module of each of the first power distribution box and the second power distribution box uses IEEE 802.11 standard or other (152) for wireless communication (Fig.1 and 2; and ¶ 8-15, 47, 52 and 57). 
Ametsitsi doesn’t disclose the communications module of the first power distribution box configured to communicatively connect to the second power distribution box.
Schubert discloses an example of a communications module (118 and 120 in Fig.1) of a first power distribution box (102) configured to use a power line communication (132) and also either IEEE 802.15.4 or IEEE 802.11 wireless mesh networking standard for wireless communication (please refer to information related to Fig.1 and at least ¶ 24). 
Krieter discloses a communications module (406 in Fig.4) of a first power distribution box (102 in Fig.1A or 2A, which is one of 604s in Fig.6) configured to communicatively connect to a second power distribution box (another one of 604s in Fig.6), wherein the communications module uses IEEE 802.15.4 standard to form a wireless mesh network (Fig.6).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi with the teaching of Schubert to use a wireless mesh networking and with the teaching of Schubert and Krieter to provide the communications module of the first power distribution box configured to communicatively connect to the second power distribution box to form a mesh network. The suggestion/motivation would have been to use a wireless mesh networking method to monitor the power, control system network nodes and/or to expand wireless networking area by using the wireless mesh network as taught by Schubert and Krieter’s ¶ 54 and 56.
	Regarding claim 2, Ametsitsi in view of Schubert and Krieter is used to reject claim 1 above.
	Ametsitsi discloses the communications module (at least 130, 134 and 142 in Fig.3) is operable to connect to the at least one of the external device (168, 172 and/or 182-186) and the second power distribution box (the another one of PLC outlet hubs) using only a network port (corresponding one of 134, 144, 148 and/or 130).
Regarding claim 3, Ametsitsi in view of Schubert and Krieter is used to reject claims 1 and 2 above.
	Ametsitsi discloses the network port (134 in Fig.3) is an Ethernet port.
Regarding claim 4, Ametsitsi in view of Schubert and Krieter is used to reject claim 1 above.
	Ametsitsi discloses the communications module (142) is operable to connect to the at least one of the external device (172) and the second power distribution box using only an antenna (antenna of 142, please refer to 174 in Fig.1 and 2; ¶ 57 and 60).
Regarding claim 5, Ametsitsi in view of Schubert and Krieter is used to reject claims 1 and 4 above.
Ametsitsi discloses a wireless connection (174) between the communications module (142) and the at least one of the external device (172) and the second power distribution box is a WiFi data connection (144 in Fig.1; ¶ 57).
Regarding claim 6, Ametsitsi in view of Schubert and Krieter is used to reject claims 1 and 4 above.
Ametsitsi discloses the first power distribution box (one of PLC outlet hubs (100) shown in Fig.1, 2 and 5) and the second power distribution box (another one of PLC outlet hubs (100) shown in Fig.1, 2 and 5) for accessing the external communication network (external communication network including 168, 172 and/or 182-186).
Ametsitsi doesn’t disclose the first power distribution box and the second power distribution box form a wireless mesh network. 
Krieter discloses the first power distribution box (102 in Fig.1A or 2A, which is one of 604s in Fig.6) and the second power distribution box (another one of 604s in Fig.6) form a wireless mesh network (Fig.6). 
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi in view of Schubert with the teaching of Krieter to provide the first power distribution box and the second power distribution box form a wireless mesh network. The suggestion/motivation would have been to use a wireless mesh networking method to monitor the power and/or control system network nodes as taught by Krieter’s ¶ 54 and 56.
Regarding claim 7, Ametsitsi discloses a power distribution box with network communication capabilities (one of PLC outlet hubs shown in Fig.1, 2 and 5), the power distribution box comprising: a housing (housing of the one of PLC outlet hub shown in Fig.5); a power input (AC power input of the one of PLC outlet hub from AC power line 112 in Fig.2) operable to receive power from an external power source (power source connected to the AC power line 112 in Fig.2); an alternating current (AC) output receptacle (120 in Fig.3 and 5) electrically coupled to the power input; and a communications module (at least 130, 134 and/or 142 in Fig.3) at least partially located within the housing (Fig.3 shows the one of PLC outlet hub), the communications module operable to connect to an external communication network (external communication network including 168, 172 and/or 182-186), the communications module including: a router (router associated with different communication methods such as PLC 130, wired interface 132 and wireless interface 142 to route data between the different communication methods as shown in Fig.1 and 3) operable to communicatively connect to an external device (172), and an antenna (antenna associated with the wireless interface 142) connected to the router and operable for wirelessly connecting the power distribution box to the external device (at least 172); and a second power distribution box (another one of PLC outlet hubs (100) in Fig.1, 2 and 5).
Note: Ametsitsi discloses the communications module of each of the first power distribution box and the second power distribution box uses IEEE 802.11 standard or other (152) for wireless communication (Fig.1 and 2; and ¶ 8-15, 47, 52 and 57). 
	Ametsitsi doesn’t disclose the communications module including: a router operable to communicatively connect to each of an external device and a second power distribution box, and an antenna connected to the router and operable for wirelessly connecting the power distribution box to each of the external device and the second power distribution box.
Schubert discloses the communications module (118 and 120 in Fig.1) of a power distribution box (102) including a router (router associated with different communication method such as PLC interface 132 and wireless interface 112 in Fig.1) and an antenna (120) connected to the router and operable for wirelessly connecting the power distribution box to the external device (device connected to 132 and/or 120), and also discloses either IEEE 802.15.4 or IEEE 802.11 wireless mesh networking standard is used for wireless communication (please refer to information related to Fig.1 and at least ¶ 24). 
Krieter discloses the communications module (406 in Fig.4) of a first power distribution box (102 in Fig.1A or 2A, which is one of 604s in Fig.6) configured to communicatively connect to a second power distribution box (another one of 604s in Fig.6), where the communications module uses IEEE 802.15.4 standard to form a wireless mesh network (Fig.6).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi with the teaching of Schubert and Krieter to provide the communications module including: a router operable to communicatively connect to each of an external device and a second power distribution box, and an antenna connected to the router and operable for wirelessly connecting the power distribution box to each of the external device and the second power distribution box. The suggestion/motivation would have been to use a wireless mesh networking method to monitor the power, control system network nodes and/or to expand wireless networking area by using the wireless mesh network as taught by Schubert and Krieter’s ¶ 54 and 56.
Regarding claim 9, Ametsitsi in view of Schubert and Krieter is used to reject claim 7 above.
	Ametsitsi discloses the communications module (130, 134 and 142 in Fig.3) further includes a network port (134).
Regarding claim 10, Ametsitsi in view of Schubert and Krieter is used to reject claims 7 and 9 above.
	Ametsitsi discloses the network port (134 in Fig.3) is an Ethernet port.
Regarding claim 12, Ametsitsi in view of Schubert and Krieter is used to reject claim 7 above.
	Ametsitsi discloses a wireless connection (wireless interface 142 in Fig.1) between the power distribution box (PLC outlet hub) and the external device (for example 172) is a WiFi data connection (144 in Fig.1; ¶ 57 and 60).
Regarding claim 13, Ametsitsi in view of Schubert and Krieter is used to reject claim 7 above.
Ametsitsi discloses the power distribution box (one of PLC outlet hubs) and the second power distribution box (another PLC outlet hub 100 in Fig.2) for accessing the external communication network (each PLC outlet hubs 100 includes a PLC communication interface 130, a wired interface 132 and a wireless interface 142 for accessing the external communication network as shown in Fig.1 and 2).
Note: Ametsitsi discloses the communications module of each of the first power distribution box and the second power distribution box uses IEEE 802.11 standard or other (152) for wireless communication (Fig.1 and 2; and ¶ 8-15, 47, 52 and 57). 
	Ametsitsi doesn’t disclose the power distribution box and the second power distribution box form a mesh wireless network. 
Schubert discloses an example of a communications module (118 and 120 in Fig.1) of a first power distribution box (102) configured to use a power line communication (132) and also either IEEE 802.15.4 or IEEE 802.11 wireless mesh networking standard for wireless communication (please refer to information related to Fig.1 and at least ¶ 24). 
Krieter discloses the power distribution box (102 in Fig.1A or 2A, which is one of 604s in Fig.6) and the second power distribution box (another one of 604s in Fig.6) form a wireless mesh network (Fig.6).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi with the teaching of Schubert and Krieter to provide the power distribution box and the second power distribution box form a mesh wireless network for accessing the external communication network. The suggestion/motivation would have been to expand wireless networking area by using the wireless mesh network as taught by Schubert and Krieter.

5.	Claim 8 is rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Schubert (2012/0212332), Krieter (2011/0292869), Contario et al. (8,674,823) (“Contario”) and Roussard (3,786,312).
Regarding claim 8, Ametsitsi in view of Schubert and Krieter is used to reject claim 7 above
Ametsitsi doesn’t disclose a daisy-chain output of the power distribution box, the daisy-chain output electrically coupled to the power input and electrically coupled via a daisy-chain cable to the second power distribution box.
	Contario discloses an example of a daisy-chain output of the power distribution box (output from 370a in Fig.24), the daisy-chain output electrically coupled to the power input (power input of 370a) and electrically coupled via a daisy-chain cable (cable between 370a and 370c) to the second power distribution box (370c).
Roussard also discloses a connection between power distribution boxes which includes a daisy-chain output of the power distribution box (output of 20 in Fig.3), the daisy-chain output electrically coupled to the power input (power input connected to 35) and electrically coupled via a daisy-chain cable (cable between 20 and 18) to the second power distribution box (18).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi in view of Schubert and Krieter with the teaching of Contario and Roussard to provide a daisy-chain output of the power distribution box, the daisy-chain output electrically coupled to the power input and electrically coupled via a daisy-chain cable to the second power distribution box. The suggestion/motivation would have been to use daisy-chain connection between the power distribution boxes to extend the area of the power distribution as taught by Contario and Roussard. 

6.	Claim 11 is rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Schubert (2012/0212332), Krieter (2011/0292869) and Wine et al. (9,219,361) (“Wine”).
Regarding claim 11, Ametsitsi in view of Schubert and Krieter is used to reject claim 7 above.
	Ametsitsi discloses the external communication network is a VOIP or an internet communication network (182 and 185 in Fig.2).
	Ametsitsi doesn’t disclose the external communication network is a cellular communication network. 
	Wine discloses an external communication network (50 in Fig.1) is a voice over internet protocol (VOIP), an internet or a cellular communication network (column 2, line 6-17).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi in view of Schubert and Krieter with the teaching of Wine to provide the external communication network is a cellular communication network. The suggestion/motivation would have been to use a cellular communication network as a design choice for communication as taught by Wine.

7.	Claims 14-17 and 19 are rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Carl (WO 2007/010270), Schubert (2012/0212332) and Krieter (2011/0292869).
	Regarding claim 14, Ametsitsi discloses a worksite power-receiving box with network communication capabilities (one of PLC outlet hubs shown in Fig.1, 2 and 5), the worksite power-receiving box comprising: a housing (housing of the one of PLC outlet hub shown in Fig.5); a power input (AC power input of the one of PLC outlet hub from AC power line 112 in Fig.2) operable to receive power from an external power source (power source connected to the AC power line 112 in Fig.2); at least one output receptacle (120 in Fig.3 and 5) configured to receive a cable (cable connected to receive power); and a communications module (at least 130, 134 and/or 142 in Fig.3) at least partially located within the housing, the communications module including a network port (134), the communications module operable to connect to an external communication network (114) through the network port (please refer to at least ¶ 60), the communications module configured to wirelessly communicatively connect to at least one external device (for example external device 172 or another one of the PLC outlet hub, via 174 in Fig.1 and 2; please refer to at least ¶ 60).
Note: Ametsitsi discloses the communications module of each of the first power distribution box and the second power distribution box uses IEEE 802.11 standard or other (152) for wireless communication (Fig.1 and 2; and ¶ 8-15, 47, 52 and 57). 
Ametsitsi doesn’t explicitly disclose the housing is a water-tight housing; and wherein the worksite power-receiving box is configured to wirelessly communicatively connect to a second worksite power-receiving box to form a wireless mesh network. 
Carl discloses a water-tight housing is used for power distribution (please refer to Fig.1 and at least abstract). 
Schubert discloses an example of a communications module (118 and 120 in Fig.1) of a worksite power-receiving box (102) configured to use a power line communication (132) and also either IEEE 802.15.4 or IEEE 802.11 wireless mesh networking standard for wireless communication (please refer to information related to Fig.1 and at least ¶ 24). 
Krieter discloses a worksite power-receiving box (102 in Fig.1A or 2A, which is one of 604s in Fig.6) is configured to wirelessly communicatively connect to a second worksite power-receiving box (another one of 604s in Fig.6) to form a wireless mesh network; wherein IEEE 802.15.4 standard is used to form the wireless mesh network (Fig.6).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi with the teaching of Carl to provide a water-tight housing for the worksite power-receiving box and with the teaching of Schubert to use a wireless mesh networking and with the teaching of Schubert and Krieter to provide the worksite power-receiving box is configured to wirelessly communicatively connect to a second worksite power-receiving box to form a wireless mesh network. The suggestion/motivation would have been to protect electrical component as taught by Carl; and to use a wireless mesh networking method to monitor the power, control system network nodes and/or to expand wireless networking area by using the wireless mesh network as taught by Schubert and Krieter’s ¶ 54 and 56.
Regarding claim 15, Ametsitsi in view of Carl, Schubert and Krieter is used to reject claim 14 above.
Ametsitsi discloses the external communication network (114) is the Internet (185 in Fig.2 and/or other network including 164, 170 and 114 which are formed internet).
Regarding claim 16, Ametsitsi in view of Carl, Schubert and Krieter is used to reject claims 14 and 15 above.
Ametsitsi discloses the network port (134) is an Ethernet port.
Regarding claim 17, Ametsitsi in view of Carl, Schubert and Krieter is used to reject claims 14-16 above.
	Ametsitsi discloses a wireless communicative connection (wireless interface 142 in Fig.1) between the worksite power-receiving box (PLC outlet hub) and the external device (for example 172) is a WiFi data connection (144 in Fig.1; ¶ 57 and 60).
Regarding claim 19, Ametsitsi in view of Carl, Schubert and Krieter is used to reject claim 14 above.
	Ametsitsi discloses the at least one external device is a smart phone (183 or 168). 
8.	Claim 20 is rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Carl (WO 2007/010270), Schubert (2012/0212332), Krieter (2011/0292869) and Roussard (3,786,312).
Regarding claim 20, Ametsitsi in view of Carl, Schubert and Krieter is used to reject claim 14 above.
	Ametsitsi doesn’t disclose the at least one output receptacle includes a twist-to-lock/unlock mechanism for securing the cable to the worksite power-receiving box.
	Roussard discloses an example of the at least one output receptacle (for example 21 in Fig.1 or 2) includes a twist-to-lock/unlock mechanism (column 3, line 45-47) for securing the cable to the worksite power-receiving box (20).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi in view of Carl, Schubert and Krieter with the teaching of Roussard to provide the at least one output receptacle includes a twist-to-lock/unlock mechanism for securing the cable to the worksite power-receiving box. The suggestion/motivation would have been to use twist-lock outlet receptacle as a design choice as taught by Roussard. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849